DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 22, 2021 has been entered.

Response to Remarks/Arguments

3.	Applicant’s arguments, see pages 9-12, filed 12/22/21, with respect to the rejection(s) of claim(s) 2 and 12 under 102 rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a new reference (Chang et al).
	
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2012/0176156 A1).

Regarding claims 2 & 12, Chang teaches a signaling circuit (Figure 3, Block 295), comprising: a switch circuit (Figure 3, Blocks 305a & 305b) to generate, from a first power supply voltage (Figure 3, Block 305a “VDD”) and a lower second power supply voltage (Figure 3, Block 305b “Gnd”), an internal reference supply voltage (Figure 3, Element 226a “Vs+”) between the first power supply voltage (Figure 3, Block 305a “VDD”) and the lower second power supply voltage (Figure 3, Block 305b “Gnd”), and an internal lower supply voltage (Figure 3, Element 226b “Vs-”) between the internal reference supply voltage (Figure 3, Element 226a “Vs+”) and the lower second power supply voltage (Figure 3, Block 305b “Gnd”), wherein the internal lower supply voltage is set below the first power supply voltage (Figure 3, Element 226b “Vs-” & Paragraph 26: Vs is less than (VDD-Gnd)/2, Vs+ is less than VDD and Vs- is above the ground voltage).

Allowable Subject Matter
6.	Claims 3-11 and 13-21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633